Exhibit 10.38


ex1038image1a01.gif [ex1038image1a01.gif]






PMI GLOBAL SERVICES INC.


120 PARK AVENUE, NEW YORK, NY 10017. U.S.A TELEPHONE (917) 663-4000






    
November 12, 2019


To:     André Calantzopoulos






Re: Time Sharing Agreement -Termination


Dear Sir,


We refer to the Agreement between us dated May 8, 2013, as amended (the
“Agreement”). The purpose of this letter is to confirm in writing the mutual
agreement of both parties to terminate the Agreement effective as of November
12, 2019 (hereinafter, the “Termination Date”) without any further formalities,
with both parties waiving the 30 days’ notice provision of Section 1 of the
Agreement.


Parties’ obligations with respect to the reimbursement of expenses and fees
under the Agreement incurred prior to the Termination Date will continue after
the Termination Date.
Please sign and return to us the duplicate copy of this letter, thereby
acknowledging your agreement to its terms.




Yours faithfully,




PMI Global Services Inc.
By:/s/ JOHN K. HAMMEL
Name: John K. Hammel
Title: Vice President


Accepted and agreed:
André Calantzopoulos


/s/ ANDRÉ CALANTZOPOULOS





